Citation Nr: 0900175	
Decision Date: 01/05/09    Archive Date: 01/14/09

DOCKET NO.  05-29 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Buffalo, New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel



INTRODUCTION

The veteran had active service from January 1951 to April 
1955.  The veteran died in July 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 RO rating decision that 
denied service connection for the cause of the veteran's 
death.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
appellant in developing evidence pertinent to her claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
In this case, there is no medical opinion of record 
addressing whether the veteran's service-connected 
disabilities contributed to his cause of death.  The Board is 
of the view that a medical opinion should be obtained on 
remand.  38 C.F.R. § 3.159(c)(4) (2008); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The appellant essentially contends that the veteran's 
service-connected frostbite residuals of the lower 
extremities precipitated his vascular conditions and led to 
his death.  During the veteran's lifetime, service connection 
was established for residuals of frostbite of the right foot 
(rated 30 percent) and for residuals of frostbite of the left 
foot (rated 30 percent).  

The veteran died in July 2004.  The death certificate lists 
the immediate cause of death as cardiorespiratory arrest due 
to or as a consequence of a sudden massive myocardial 
infarction due to or a consequence of atherosclerotic 
cardiovascular disease with congestive heart failure and 
prior myocardial infarction, diabetes, hypertension, renal 
insufficiency, and vascular dementia.  

The veteran's service treatment records do not refer to 
treatment for pulmonary problems; cardiovascular problems, 
including hypertension; renal problems; diabetes; or vascular 
dementia.  Post-service private and VA treatment records show 
treatment of the veteran for multiple disorders, including 
the above, as well as for the veteran's service-connected 
frostbite residuals.  

Additionally, the Board notes that in a July 2004 statement, 
the appellant reported that VA treatment records could be 
obtained from the Binghamton, New York, VA Outpatient Clinic.  
In a January 2005 statement, the appellant noted that there 
had been no acknowledgment as to obtaining those VA treatment 
records.  In a March 2005 statement, the appellant again 
indicated that there had been no notification from the RO 
informing her of their attempts to obtain the VA treatment 
records from the Binghamton, New York, VA Outpatient Clinic.  
The Board observes that the most recent treatment reports of 
record from such facility are dated in September 2002.  

Further, the veteran's death certificate indicates that he 
died in the Oxford Veterans Home in Oxford, New York.  The 
veteran's terminal records from such facility have not been 
associated with the claims file.  As there are possible 
further VA treatment records that may be pertinent to the 
appellant's claim, attempts should be made to obtain them.  
See Bell v. Derwinski, 2 Vet.App. 611 (1992); 38 C.F.R 
3.159(c).  

Further, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA) describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  Certain additional VCAA notice requirements may 
attach in the context of a claim for Dependency Indemnity and 
Compensation (DIC) benefits based on service connection for 
the cause of death.  Generally, 38 U.S.C.A. § 5103(a) notice 
for a DIC case must include:  (1) a statement of the 
conditions, if any, for which a veteran was service-connected 
at the time of his or her death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342 
(2007).  The content of the 38 U.S.C.A. 
§ 5103(a) notice letter will depend upon the information 
provided in the claimant's application.  In the instant case, 
the VCAA letters provided to the appellant did not comply 
with these requirements.  

The United States Court of Appeals for Veterans Claims has 
also held that the VCAA notice requirements apply to all five 
elements of a service connection claim, including the 
disability rating and effective date of an award.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
appellant is entitled to notice of the type of evidence 
necessary to establish an effective date for DIC benefits.  
Thus, notice addressing these matters should be provided on 
remand.  
        
Accordingly, the case is REMANDED for the following:  

1.  Send the appellant a VCAA notice 
letter that complies with the 
requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2008) that includes an 
explanation as to the information or 
evidence needed to establish a claim for 
service connection for the cause of the 
veteran's death, as outlined by the Court 
in Hupp.  Also, advise the appellant that 
an effective date will be assigned if DIC 
benefits are awarded, to include an 
explanation as to the information or 
evidence needed to establish such, as 
outlined by the Court in Dingess/Hartman.  

2.  Obtain copies of the veteran's VA 
medical records, which are not already in 
the claims folder and dated since 
September 2002 (to July 2004), from the 
Binghamton, New York VA Outpatient 
Clinic.  Also obtain the veteran's 
medical records, dated immediately prior 
to his death in July 2004 (his terminal 
hospital records), including, 
specifically, any terminal summary, from 
the Oxford Veterans Home in Oxford, New 
York.  

3.  Make arrangements for the claims 
folder to be reviewed by a VA physician 
for a medical opinion on the issue of 
service connection for the cause of the 
veteran's death.  Based on a review of 
historical records and generally accepted 
medical principles, the VA examining 
physician should provide a medical 
opinion, with adequate rationale, as to 
whether it is at least as likely as not 
(50 percent or greater possibility) that 
the veteran's service-connected residuals 
of frostbite of the right foot (rated 30 
percent) and residuals of frostbite of the 
left foot (rated 30 percent) caused or 
contributed substantially or materially to 
his cause of death.  If an opinion cannot 
be provided without resorting to mere 
speculation, it should be so stated.  

4.  Thereafter, review the claim for 
entitlement to service connection for the 
cause of the veteran's death.  If any 
benefit sought remains denied, issue a 
supplemental statement of the case to the 
appellant and her representative, and 
provide an opportunity to respond, before 
the case is returned to the Board.  

The purposes of this remand are to ensure notice is complete, 
and to assist the appellant with the development of her 
claim.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


